Citation Nr: 1437397	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-03 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent prior to January 11, 2012, and higher than 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 11, 2012, for the award of a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1967 to November 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Honolulu, Hawaii, in which the RO granted in part the Veteran's claim for an increased rating for his service-connected PTSD, assigning a 50 percent rating.  

The Board subsequently remanded the case in December 2011 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) obtained the identified records of VA treatment and attempted to obtain records of an application of benefits from the Social Security Administration (SSA), which were identified as unavailable.  The AOJ scheduled the Veteran for additional VA examinations, which were conducted in January and October 2012.  The Veteran was then provided a rating decision and supplemental statement of the case (SSOC) in December 2012, in which the AOJ awarded the Veteran an increased rating of 70 percent and a TDIU, both effective as of January 11, 2012.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before a Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veterans Law Judge who conducted the May 2011 hearing and signed the December 2011 remand is no longer employed by the Board.  Thus, the Veteran was given another opportunity to appear at a hearing.  In February 2013, however, the Veteran indicated that he did not desire another hearing.

Additional evidence has been submitted to the Board after the appeal was re-certified to the Board.  However, the Veteran has submitted a waiver of RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  For the period prior to January 11, 2012, the Veteran's PTSD was manifested by disturbances of motivation and mood, irritability, problems sleeping, nightmares, anger, isolation, and difficulty in establishing and maintaining effective relationships that approximated occupational and social impairment with reduced reliability and productivity.

2.  For the period from January 11, 2012, to October 25, 2012, the Veteran's PTSD was manifested by symptoms such as depression, impaired impulse control, irritability, suicidal ideation, difficulty adapting to stressful situations, and an inability to establish and maintain effective relationships equating to occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment was not shown.

3.  For the period from October 25, 2012, the Veteran's PTSD has been manifested by ongoing symptoms of depression and anxiety, such as difficulty sleeping due to recurring nightmares, exaggerated startle response, anger outbursts, hypervigilance, social isolation, and difficulties in adapting to stressful circumstances, all of which likely result in total social and occupational impairment.

4.  The Veteran filed an application for entitlement to a TDIU in September 2007.

5.  Prior to January 11, 2012, the Veteran's service-connected disabilities consisted of PTSD, rated as 50 percent disabling, and bilateral tinnitus, rated as 10 percent disabling.  His combined service-connected disability rating was 60 percent.

6.  Prior to January 11, 2012, the Veteran did not meet the schedular criteria for TDIU and was not precluded from participating in substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 percent for the Veteran's service-connected PTSD were not met for the period prior to January 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the period from January 11, 2012, to October 25, 2012, the criteria for a rating higher than 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).  

3.  For the period from October 25, 2012, the criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2013).  

4.  The criteria for assignment of an effective date earlier than January 11, 2012, for the award of a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In March 2007, January 2008, and April 2009, VCAA letters were issued to the Veteran with regard to his increased rating claim; the March 2007 letter predated the November 2007 rating decision.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the appellate issue of entitlement to an effective date earlier than January 11, 2012, for the grant of a TDIU is a downstream issues from the grant of a TDIU, another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in March 2007, January 2008, and April 2009, notice was issued to the Veteran pertaining to the types of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA treatment providers.  The evidence of record contains reports of examinations requested by VA performed in May 2007, August 2010, January 2012, and October 2012.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran has not otherwise identified any records relevant to the claims on appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Claim for Increase

The Veteran contends that his PTSD is more disabling than reflected by the 50 percent disability rating assigned for the period prior to January 11, 2012, and the 70 percent rating assigned thereafter.  The Veteran also contends that the effective date for his grant of a TDIU should be earlier than January 11, 2012.
 
Relevant evidence of record consists of VA examinations conducted in May 2007, August 2010, January 2012, and October 2012, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Records of VA treatment reflect that the Veteran has received ongoing care for his PTSD, including consistent reports of irritability, anger, and anxiety, and problems with sleep, including nightmares.  At a mental health visit in May 2007, the Veteran was assigned a GAF score of 48; he was noted at the time to be anxious and worried, with low self-esteem and a flat affect.  He was noted to still be working at that time.  He was again seen in August and September 2008, at which visits he was assessed a GAF score of 51 and noted to complain of depression, problems sleeping, and irritability.  He reported at the August 2008 visit that he was working part-time.  At an April 2009 treatment visit, the Veteran's treatment provider found him to display "significant impairment" from PTSD, including difficulty adapting to stressful circumstances and occupational and social impairment with reduced reliability and productivity.  At appointments in 2009 and 2010, the Veteran was consistently assigned GAF scores from 55 to 60 and continued to complain of sleep problems and anger.  He stated in February 2010 that he was unable to work due to his anger problems.  He reported similar symptoms in January and February 2012, although he reported in May 2012 that he was "doing really well, no real lows."  His sister was visiting at the time, and he reported that the visit was going well.  At later visits in 2012, the Veteran reported flashbacks, anxiety, and irritability, as well as ongoing problems sleeping.  GAF scores from 2012 range from 48 to 58.  In 2013, the Veteran was seen on multiple occasions, reporting ongoing problems with irritability, anxiety, and continued problems with sleep and nightmares.  He was assigned a GAF score of 58 in February 2013, and 60 and 62 in May 2013 visits.  However, at a January 2014 visit, the Veteran reported that he had married his long-term girlfriend and was sleeping better on new medication.  His PTSD was noted to be "improved."

The Veteran has also stated on multiple occasions, including at his May 2011 hearing, that he is unable to work or socialize with others and is irrational and irritable.  He stated at the hearing that he does not sleep, instead staying up all night to patrol his property.  He also complained of nightmares, flashbacks, and increasing problems with anger and concentration.

The Veteran's treating social worker from the Maui Vet Center submitted a letter in April 2007.  At that time, the social worker noted that the Veteran had been treated at that facility for complaints of anger, depression, and isolation.  He was noted to have a part-time job.  The social worker stated that the Veteran's PTSD symptoms caused difficulty with occupational and social functioning.  In addition, the Veteran's treating VA psychiatrist submitted a letter in May 2011 concerning the Veteran's PTSD symptomatology.  In that letter, the psychiatrist opined that the Veteran's GAF scores most accurately ranged between 50 to 60 during the years she has treated him.  The psychiatrist explained that a GAF score ranging from 50 to 60 represents difficulty in social situations and work environments but stated that the Veteran was not "severely enough affected to require hospitalization, have no friends or be totally unable to work."    
 
The Veteran was afforded a VA examination in May 2007.  At that time, he complained that he experienced sleepless nights with nightmares, as well as anxiety attacks, anger outbursts, and isolation.  He also stated that he had been homeless and was unable to work due to his PTSD symptoms.  The Veteran reported that he was working in construction, although he was unable to maintain full-time employment, and stated that he was in a long-term relationship.  The examiner noted that the Veteran's self-report of symptoms was not in accordance with the fact that he was not seeking any treatment for his psychiatric complaints.  He complained that all he wanted to do was drive around and drink beer and reported that he would often go out after work to have drinks with his co-workers.  Mental status examination showed the Veteran to display a flat affect, although no abnormalities of thought or memory were noted.  He denied suicidal and homicidal ideation as well as hallucinations and delusions, although he stated that he occasionally had suicidal thoughts of overdosing without any serious plan.  The examiner noted that the Veteran had high levels of anxiety and worry that affected his work and social relationships, and his mood was depressed and discouraged.  The examiner diagnosed him with PTSD with a GAF score of 55 and found that his symptoms caused moderate stress and impairment in social and occupational functioning.  The examiner specifically found the Veteran's PTSD to cause reduced reliability and productivity.
 
The Veteran again underwent VA examination in August 2010.  Report of that examination reflects that the Veteran complained of nightmares twice per week, as well as daily intrusive thoughts and occasional flashbacks.  He also complained of avoidance, detachment, and diminished interest, as well as irritability, problems with sleep and concentration, and hypervigilance.  He reported that he had last worked in 2007 but stated that he had disagreements with co-workers.  He was noted to be maintaining his relationship with his girlfriend but stated that he avoided social interactions otherwise.  Mental status examination found the Veteran's thought process and communication to be normal, as was memory.  He denied hallucinations, delusions, and suicidal and homicidal ideation, although he was noted to display obsessive "checking behavior" in confirming the security of his property.  The examiner assigned a diagnosis of PTSD and a GAF score of 65.  The examiner found the Veteran's PTSD to cause reduced reliability and productivity and specifically opined that the Veteran's PTSD symptoms were moderate in severity.
 
The Veteran underwent additional VA examination on January 11, 2012.  At that time, the examiner diagnosed the Veteran with PTD and assigned a GAF score of 50, which the examiner noted indicated serious impairment in social and occupational functioning.  In particular, the examiner found the Veteran's PTSD symptoms to cause occupational and social impairment with deficiencies in most areas but did not find his symptomatology productive of total social and occupational impairment.  The Veteran reported that his relationship with his "lady friend" was turbulent and that she had left him several time in fear of his temper, although he denied ever assaulting or threatening her.  He stated that he had a "hostile" relationship with his neighbors and was easily irritated by them.  He reported poor sleep, stating that he was up all night "guarding his property."  He stated that he has difficulty around others and avoids going to stores.  He reported occasional suicidal thoughts but denied any plan.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks, problems with judgment, sleep, and impulse control, as well as difficulty adapting to stressful circumstances.  The examiner found the Veteran's PTSD to be chronic and severe.
 
Further VA examination was conducted on October 25, 2012.  At that time, the Veteran was again diagnosed with PTSD, which the examiner found caused total occupational and social impairment.  The examiner assigned a GAF score of 45.  The Veteran reported that he had recently reconnected with a sister and continued to maintain a long-term relationship with his girlfriend, although he described their relationship as "distant."  He stated that he spent much of his time alone.  The examiner noted that the Veteran did not have hallucinations or delusions but was suspicious toward people in general.  He reported feeling anxious and panicked being around others, and he was noted to display a depressed mood.  He continued to report hypervigilance, particularly in relation to the security of his home and property  He reported anger outbursts and difficulty sleeping and was noted to display symptoms of anxiety, suspiciousness, panic attacks, impairments in sleep and judgment, and difficulty in adapting to stressful circumstances  The examiner further noted that the Veteran was unable to establish and maintain effective relationships and displayed some suicidal ideation, rendering him a persistent danger of hurting himself or others.   
 
Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
In the November 2007 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).
 
Upon review of the relevant medical evidence, the Board finds initially that the Veteran's PTSD has been consistent with the criteria for a 50 percent rating for the period prior to January 11, 2012, and that a higher rating is thus not warranted for that period.  In that connection, the Board notes that the Veteran was treated on multiple occasions prior to January 11, 2012, for complaints of anxiety, anger, irritability, and difficulty with relationships, as well as problems sleeping.  He was specifically noted at his May 2007 VA examination to display occupational and social impairment with reduced reliability and productivity, with moderate symptomatology.  Similarly, his August 2010 VA examiner found the Veteran's impairment to be moderate, with occupational and social impairment due to intrusive thoughts, irritability, problems with sleeping, and decreased concentration productive of reduced reliability and productivity.  During the period prior to January 11, 2012, the Veteran was seen on multiple occasions by VA treatment providers for complaints of irritability, nightmares and intrusive thoughts, difficulty concentrating, and isolation.  Hence, the Board finds that, for the period prior to January 11, 2012, the Veteran's PTSD more nearly approximated the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by the Veteran's anxiety, irritability, disturbances of motivation and mood, anger, and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing anxiety and difficulty in establishing new social or intimate relationships, as well as multiple assessments of depression, nightmares, anger, irritability, and ongoing problems sleeping.  In addition, the Board finds compelling the May 2011 letter from the Veteran's treating VA psychiatrist, who identified his symptoms as causing difficulty in social situations, withdrawal, and conflict, but not severe enough to keep him from working or having any friends.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2013).  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the period prior to January 11, 2012, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9411).  Therefore, a rating higher than the 50 percent disability rating assigned prior to January 11, 2012, is not warranted.

In that connection, the Board notes that there is no evidence that the Veteran had problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities prior to January 11, 2012.  There is, further, no evidence that the Veteran displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran regularly denied hallucinations, delusions, and psychotic symptoms.  In addition, at no time prior to January 11, 2012, did any treatment provider or examiner note the Veteran to have illogical, obscure, or irrelevant speech, as identified in the General Rating Formula for Mental Disorders.  The overall evidence reflects that he did not experience deficiencies in most areas prior to January 11, 2012, as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that during the period in question, the Veteran was not found to have deficiencies in most areas-work, school, family relations, judgment, thinking, and mood.  Rather, his May 2007 and August 2010 VA examiners specifically found him to display symptoms productive of reduced reliability and productivity to warrant a 50 percent rating.  Thus, the Board finds that a higher rating is not warranted prior to January 11, 2012.

For the period from January 11, 2012, to October 25, 2012, the Board finds that a disability rating higher than 70 percent for the Veteran's service-connected PTSD is not warranted.  Pertinent medical evidence of record shows that the Veteran's PTSD caused some occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances, in particular at work or in a work-like setting.  The Veteran has also complained of problems with irritability, anger, and trouble sleeping, as well as ongoing hypervigilance and anxiety about his personal safety.  However, total occupational and social impairment as a result of the Veteran's service-connected PTSD was not shown for the period from January 11, 2012, to October 25, 2012.  Importantly, the Veteran consistently reported maintaining a relationship with his long-time girlfriend for the period from January 11, 2012, to October 25, 2012.    

In reaching this conclusion, the Board points out that, prior to October 25, 2012, the evidence did not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, the Board notes that, on every occasion on which he was asked, the Veteran has denied experiencing hallucinations or 

delusions.  Further, although he has reported occasional suicidal thoughts, no intent or plan was noted at any point prior to October 25, 2012.   Further, the VA examiners in May 2007, August 2010, and January 2012 found him to have no impairment in thought processes, communication, or behavior.  Similarly, the Veteran was not found to have difficulty performing the activities of daily living due to PTSD or remembering facts such as the names of his relatives, his job, or himself.  Further, although he has admitted to anger and ongoing irritability, he was not found to have homicidal ideation or to be in any way in persistent danger of hurting himself or others at any point prior to October 25, 2012.

The Board also finds that, for the period prior to October 25, 2012, symptoms set forth in the criteria for a total rating for the Veteran's service-connected PTSD were not evident.  Although his occupational and social functioning was impaired, the persuasive medical evidence shows that the Veteran's symptomatology did not rise to the level of total occupational and social impairment prior to October 25, 2012.  Problems akin to gross impairment of thought processes or communication were not shown.  To the contrary, the Veteran was consistently found to have normal thought processes, with no hallucinations or delusions or problems with orientation or activities of daily living.  In addition, the Veteran was not found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech.  The Veteran's VA treatment providers found no differently in their reports of treatment throughout the period prior to October 25, 2012.  Importantly, the January 2012 VA examiner specifically found the Veteran's PTSD symptoms to cause occupational and social impairment with deficiencies in most areas but did not find his symptomatology productive of total social and occupational impairment.  In view of the lack of symptomatology consistent with a total disability rating, the Board thus finds that an evaluation of 100 percent is not warranted for the period prior to October 25, 2012.
 
For the period from October 25, 2012, the Board finds that an increased rating to 100 percent is warranted for the Veteran's PTSD.  This is so because evidence from the October 25, 2012, VA psychiatric examination reflects that his PTSD more nearly approximates total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  Given the depth and persistence of his recurrent nightmares, depression, anxiety, problems sleeping, anger outbursts, irritability, hypervigilance, and social isolation, the Board finds that the Veteran is entitled to a 100 percent rating for his PTSD from October 25, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The record shows that the October 25, 2012, VA examiner described the Veteran's PTSD symptomatology as chronic and severe.  In so concluding, the Board finds particularly persuasive the VA examiner's finding that the Veteran experienced total occupational and social impairment due to his PTSD symptomatology.  The Board finds that these symptoms likely approximate total occupational and social impairment to warrant a 100 percent rating for the period beginning October 25, 2012.  

In that connection, the Board acknowledges that the Veteran has not displayed gross impairment of his thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or inability to perform any activities of daily living; nor has he shown any disorientation to time or place or memory loss or other symptoms akin to the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  However, as noted in Mauerhan, supra, a 100 percent disability rating does not require meeting a checklist of each of the symptoms listed in the rating criteria.  Rather, the Board must look to the overall level of symptomatology as it applies to the Veteran's ability to function in occupational and social settings.  In this case, the Veteran's October 25, 2012, VA examiner explicitly found him to be totally and permanently disabled, with total social and occupational impairment.  Thus, regardless of the individual symptoms identified, and in light of the level of symptomatology found by the Veteran's treatment providers and his VA examiners, the Board finds that a 100 percent disability rating is warranted as of October 25, 2012.

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the May 2007, August 2010, January 2012, and October 2012 VA examinations, as well as in his ongoing records of VA psychiatric treatment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).
 
The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  Scores in the range of 61-70 are described as "mild symptoms" such as depressed mood and mild insomnia with some difficulty in social, occupational, or school functioning but with the ability to maintain some meaningful interpersonal relationships.
 
The Board notes here that the Veteran has not displayed such symptoms as consistent suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has admitted only to occasional fleeting thoughts of death; but no formal suicidal ideation or plan has been identified.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he was noted at the October 2012 VA examination to be maintaining his relationship, and he reported at a January 2014 treatment visit that he had married his long-term girlfriend.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that ratings higher than those assigned herein are warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating assigned prior to January 11, 2012; the 70 percent rating assigned from January 11, 2012, to October 25, 2012; and the 100 percent rating assigned from October 25, 2012.  
 
The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that for the period prior to January 11, 2012, the Veteran's service-connected PTSD does not warrant a disability rating higher than 50 percent.  For the period from  January 11, 2012, to October 25, 2012, the Board finds that the Veteran's PTSD does not warrant a disability rating higher than 70 percent.  From October 25, 2012, the Board finds that the Veteran's PTSD warrants a disability rating of 100 percent.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Further, the Board notes that the Veteran has not been hospitalized for PTSD at any point during the appellate period; further, the Veteran reported having worked at least part-time as recently as 2008.  He has further been awarded a TDIU effective from January 11, 2012, and a 100 percent schedular rating from October 25, 2012.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim for increase that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Earlier Effective Date for TDIU

The Veteran is service-connected for PTSD and tinnitus.  Prior to September 3, 2009, the Veteran's PTSD was rated as 50 percent disabling.  As of that date he was awarded service connection for tinnitus, rated as 10 percent disabling; his combined disability rating then became 60 percent.  As of January 11, 2012, the rating for his PTSD was increased to 70 percent, and he was also awarded entitlement to a TDIU effective that date.  However, the Veteran's appeal for a TDIU continues because the date of the award does not extend back to the date of the claim or to the date the Veteran asserted he became too disabled to work; his claim thus has become one for an earlier effective date for entitlement to a TDIU.  The Veteran contends that the effective date for his award of TDIU should be 2007, when he contends he stopped working.  The Veteran first informally claimed entitlement to a TDIU in September 2007.

In this case, as discussed above, the Veteran reported in 2007 and 2008 VA treatment visits that he was working at least part-time.  VA examiners in May 2007 and August 2010 found the Veteran's PTSD symptomatology to be moderate in severity, causing occupational and social impairment with reduced reliability and productivity but not leading to total occupational impairment.  In addition, in a May 2011 letter, the Veteran's treating VA psychiatrist stated explicitly that her treatment did not reflect that the Veteran's PTSD symptoms were of such severity as to render him unable to work.  The evidence shows that in October 2012, a VA examiner found-for the first time in the record-that the Veteran's service-connected PTSD caused him total occupational and social impairment.  The October 2012 examination report reflects that the Veteran's other service-connected disability of tinnitus did not impair physical and sedentary employment.

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2013) (emphasis added).

The applicable statute, 38 U.S.C.A. § 5110(b)(2), and regulation, 38 C.F.R. § 3.400(o)(2), are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable.  See Harper v. Brown, 10 Vet. App. 125 (1997).  The phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013).  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In determining when it is factually ascertainable that an increase in disability has occurred, the term "increase" means increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disability on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  The question in a TDIU case is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

The Board finds that January 11, 2012, is the proper date that entitlement arose, as the date that the Veteran became unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  In particular, the VA examination on January 11, 2012, reflects increased PTSD symptomatology warranting an increased rating; indeed, the Veteran was assigned a 70 percent rating for his service-connected PTSD from this date.  The evidence does not conclusively show that the Veteran was unable to work until the October 2012 VA examination for PTSD, and the combined rating of all service-connected disabilities was 70 percent as of January 11, 2012.  The effective date of January 11, 2012, is thus appropriate.

It is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans unemployable by reason of service-connected disabilities, but who fail to meet the standards set forth in paragraph (a) of 38 C.F.R. § 4.16. 38 C.F.R. § 4.16(b) (2013).  See also 38 C.F.R. §§ 3.340, 3.341 (2012).  However, as the Veteran meets schedular standards now but did not prior to January 11, 2012-and was not shown to have been unemployable prior to that date-there is no need to refer the claim to the Director of Compensation and Pension for consideration of a TDIU rating.  See 38 C.F.R. § 4.16(b).

Based on the foregoing, the Board concludes that an effective date earlier than January 11, 2012, for the award of a TDIU is not warranted.  As the preponderance of the evidence is against the claim for an earlier effective date for a TDIU, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to a disability rating higher than 50 percent for PTSD for the period prior to January 11, 2012, is denied. 

Entitlement to a disability rating higher than 70 percent for PTSD for the period from January 11, 2012, to October 25, 2012, is denied. 

Entitlement to a disability rating of 100 percent for PTSD is awarded from October 25, 2012, subject to the regulations pertinent to the disbursement of monetary funds.  

Entitlement to an effective date earlier than January 11, 2012, for the grant of a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


